Title: To Thomas Jefferson from William Green, 5 December 1792
From: Green, William
To: Jefferson, Thomas



Sir
New York Decr. 5th. 1792

From the moment of Mr. Pinkney’s departure for Great Britain, until the present, I have been making arrangements for a voyage thither; in obedience to what I understood to be the wish of the executive, as well as to that imperious necessity which arises from the  sequestration of property so very considerable, as that it has been my singular fate to sustain, as a Citizen of these States, by the operation of that Government. It is extremely difficult to select a proper Agent to employ there, and therefore I go.
It is well known that I have embarked my all in a commerce ultimately advantageous to this Country, and that I have proceeded without any apprehension of ill-consequence from the Citizenship of the country, I had prefered to all others in the Universe, in a commerce which has not only been tolerated, but participated in by the only party (the English East-India Company) which could pretend to suffer an injury by it.
I have been defeated in any appeal to a British court of justice by an application to my circumstances of a doctrine, which if the relative situation of the two countries had not rendered it void, was wholly unjust with respect to me, who was sanctioned by the United States in Congress, to commence the commerce in question; and allowed by those interested in Great-Britain, to continue it.
The importance and delicacy of this affair, will I flatter myself, excite the most effectual protection; and that powerful interference which may be deemed to be due to a Citizen, representing an injustice of such personal and political magnitude.
Momentous as the question to be agitated is, to my own fate and fortune I cannot be supposed without an uncommon degree of anxiety as to the issue. So much depends on the instructions our Minister has already received; or on those which I may have the honor to carry with me by the January packet, that I shall be forgiven the extreme earnestness with which I now solicit your public protection as a much injured Merchant; and also the extension of your private friendship and patronage to my case; and that such representation and orders be given to the Minister as may warrant and direct his application and claims for me, Nationally and individually, to a full and complete reparation.
It would doubtless add infinitely to my present sacrifices, and distressing dilemma, to be under the necessity of returning home, without redress; and particularly if it should be necessary, for the purpose of procuring to Mr. Pinckney, any fresh orders and instructions.
If I have omitted any thing, to impress on your mind the fullest conviction on the subject, I will have the honor, at an instants command, to wait on you; but if such is its persuasion, as to preclude the necessity of any farther information from me, or any new appeal to it’s justice and sympathy, then I may not possibly present myself to you until towards the end of the month.

I wait the honor of your answer, and remain with great respect and consideration Sir! Your Most Obedient & Very humble Servant

William Green

